DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
 
Response to Amendment
Receipt is acknowledged of the amendment filed 8/16/2022. Claims 1-2 and 4-21 are pending. Claims 1, 11, and 15 were amended. Claim 3 was canceled. Claims 16-21 were added. The previous objection to the drawings is withdrawn in view of the amended claims. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner emphasizes, as discussed in previous interviews, that amendments to the claims provided throughout prosecution recite subject matter previously disclosed or cited as background prior art in applications which share at least one common inventor with the pending application and/or prior art already made of record. While the applicant’s arguments allege certain amended features as not taught by the prior art, the examiner is unable to identify claimed subject matter which include new and unobvious improvements over the prior art of record. 
The claimed subject matter appears to be identical to subject matter cited in claims 10-12 of Hammerschmidt et al. US 2005/0278137 which was previously cited and shares a common inventor with the pending application. While the previous rejection relied on Hammerschmidt for the rejection of claim 14, the applicant did not provide arguments in regards to Hammerschmidt. Claims 10-12 of Hammerschmidt recite:
10. A method according to claim 9, wherein the step of adjusting includes a step of determining an offset correction factor based on a first averaging of the first maximum value and the first minimum value, and the angle sensor is designed to determine an offset-corrected value for the predetermined one of the first and second components based on the offset correction factor, and to determine the angle based on the offset-corrected value.

11. A method according to claim 10, wherein the step of adjusting further includes a step of determining a gain correction factor based on a second averaging of the first maximum value and the first minimum value to determine a gain-corrected value for the predetermined one of the first and second components based on the gain correction factor, and to determine the angle based on the gain-corrected value.

12. A method according to claim 11, wherein the step of detecting comprises a step of detecting a second maximum value and a second minimum value of the other one of the predetermined first and second components, and wherein the step of adjusting includes a step of determining a further offset correction factor based on a further first averaging of the second maximum value and the second minimum value and further a step of determining a further gain correction factor based on a further second averaging of the second maximum value and the second minimum value to determine an offset-corrected value and a gain-corrected value for the other one of the predetermined first and second components based on the further offset correction factor and the further gain correction factor, and to determine the angle based on the offset-corrected value and the gain-corrected value.

The claims suggest equivalent subject matter as recited in the new amendments and as discussed in the pending disclosure. Thus, the newly amended subject matter was already claimed in a reference which includes a common inventor as the pending application.  
Further, Granig et al. US 2006/0290545 shares a common inventor with the pending application. Paragraph [0014] acknowledges German patent application DE 10148918 (corresponds to Muth US 2003/0078090 and cited in the current PTO-892) which teaches:
 “Extremes of the bridge voltages measured in that way are evaluated by forming their average values. Then corresponding compensation values are formed from the above average values as offset values to be taken into account by the measurement system.”
As best understood by the examiner, the claimed subject matter as discussed in [0024] and [0075] of the pending application is equivalent to the subject matter disclosed in Muth and already identified as prior art in Granig et al. US 2006/029545. As best understood by the examiner, the newly amended subject matter is equivalent to subject matter previously cited as background art in an application which shares a common inventor back in 2006.  
Herb et al. US 6,401,052 was previously relied on and also includes determining parameters including amplitude and offset which are averaged values. See col. 5, lines 27-41.
The current rejection of claim 1 is provided over Hammerschmidt in view of Muth. While the examiner does not believe the rejection in view of Muth is required, it is being provided as a supplemental rejection as the claimed subject matter is only recited in the claims of Hammerschmidt.
It is the view of the examiner that the newly added amendments are equivalent to subject matter which were already disclosed or cited as background in previous applications which share a common inventor. It is unclear to the examiner what new or useful features are disclosed in the pending claims beyond what is already disclosed in the prior art of record.  Therefore, the examiner maintains claims 1-2 and 4-15 stand rejected as outlined below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 9, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt et al. US 2005/0278137 (Hammerschmidt) in view of Muth US 2003/0076090.

Regarding claim 1, Hammerschmidt teaches a method for calibrating an angle sensor (a calibration of an angle sensor 100; see [0031]-[0038]), comprising: 
capturing, for each of a plurality of different rotational angles of a test object, a first measurement value of a first sensor element as a function of a magnetic field at a location of the first sensor element, the magnetic field depending on a rotational angle of the test object (a plurality of X component values XN are collected for a plurality of angles based on the magnetic field of a rotating object; see [0003]-[0015], [0061], [0109]), 
wherein one or more first sensor elements, including the first sensor element, are aligned with a first preferred direction (sensors 101a are aligned with an X direction; see Fig. 1),
wherein the one or more first sensor elements are configured to form a first bridge circuit to capture a component of the first preferred direction of the magnetic field (the sensors are formed as bridge circuits; see Fig. 13; [0004]-[0005]);
capturing, for each of the plurality of different rotational angles of the test object, a second measurement value of a second sensor element as a function of a magnetic field at a location of the second sensor element, the magnetic field depending on the rotational angle of the test object (a plurality of Y component values YN are collected for a plurality of angles; see [0061], [0109]); 
wherein one or more second sensor elements, including the second sensor element, are aligned with a second magnetic bias direction (sensors 101b are aligned with an Y direction; see Fig. 1), and
wherein the one or more second sensor elements are configured to form a second bridge circuit to capture a second component of a second preferred direction of the magnetic field (the sensors are formed as bridge circuits; see Fig. 13; [0004]-[0005]);
ascertaining a plurality of ellipse parameters of an ellipse equation based on a plurality of first measurement values, including the first measurement value, and a plurality of second measurement values, including the second measurement value, for each of the plurality of different rotational angles (the equation system is an ellipse equation system, and the coefficients to be determined are ellipse coefficients based on measured values XN and YN; see [0062]; see Fig. 10); 
determining, based on the plurality of ellipse parameters, first characteristic data of a first periodic sensor signal of the first sensor element, second characteristic data of a second periodic sensor signal of the second sensor element, and a phase offset between the first and second periodic sensor signal, wherein the first characteristic data includes a first amplitude of the first periodic sensor signal and a first mean value of the first periodic sensor signal, and wherein the second characteristic data includes a second amplitude of the second periodic sensor signal and a second mean value of the second periodic sensor signal (parameters are determined for the amplitude of the X and Y components, offsets of the X and Y components, an angle offset of the ellipse axes, and average values for the offset correction factors; see [0069]-[0080], [0110]; see claims 10-12: NOTE: Hammerschmidt teaches wherein mean values are determined for the offsets, but this is only recited in the claims. The examiner is providing Muth as an additional reference which teaches determining mean values for the X and Y offset data. See Abstract, [0010]-[0011], [0020] which allows for compensation of offset by determining suitable offset compensation values from the mean values.); and 
correcting, based on the first characteristic data, based on the second characteristic data, based on the phase offset, and during operation of the angle sensor, the first measurement value and the second measurement value (calibration based on the amplitudes, offsets, and angle are performed during operation; see [0031], [0034], [0035], [0038], [0070], [0074], [0148]). 

Regarding claim 15, Hammerschmidt teaches an apparatus for calibrating an angle sensor (angle sensor 100 of Fig. 1), comprising: 
a data interface to capture, for each of a plurality of different rotational angles of a test object (sensor 101 captures a plurality of different rotational angles; see Fig. 1; see (a plurality of X component values XN are collected for a plurality of angles based on the magnetic field of a rotating object; see [0003]-[0015], [0061], [0109])):
a first measurement value of a first sensor element as a function of a magnetic field at a location of the first sensor element, the magnetic field depending on the rotational angle of the test object (a first measurement value is stored in device 124; see Fig. 1 ), 
wherein one or more first sensor elements, including the first sensor element, are aligned with a first preferred direction (sensors 101a are aligned with an X direction; see Fig. 1), and
wherein the one or more first sensor elements are configured to form a first bridge circuit to capture a component of the first preferred direction of the magnetic field (the sensors are formed as bridge circuits; see Fig. 13; [0004]-[0005]); 
a second measurement value of a second sensor element as a function of a magnetic field at a location of the second sensor element, the magnetic field depending on the rotational angle of the test object (a plurality of Y component values YN are collected for a plurality of angles; see [0061], [0109]); 
wherein one or more second sensor elements, including the second sensor element, are aligned with a second magnetic bias direction (sensors 101b are aligned with an Y direction; see Fig. 1), and
wherein the one or more second sensor elements are configured to form a second bridge circuit to capture a second component of a second preferred direction of the magnetic field (the sensors are formed as bridge circuits; see Fig. 13; [0004]-[0005]);, and 
a processor (the method is processed on any microcontroller or hardware; see [0033], [0081]) to: 
calculate a plurality of ellipse parameters of an ellipse equation based on the first measurement value and the second measurement value for each of the plurality of different rotational angles (the equation system is an ellipse equation system, and the coefficients to be determined are ellipse coefficients based on measured values XN and YN; see [0062]; see Fig. 10); and
calculate, based on the plurality of ellipse parameters, first characteristic data of a first periodic sensor signal of the first sensor element, second characteristic data of a second periodic sensor signal of the second sensor element, and a phase offset between the first and second periodic sensor signal, wherein the first characteristic data includes a first amplitude of the first periodic sensor signal and a first mean value of the first periodic sensor signal, and wherein the second characteristic data includes a second amplitude of the second periodic sensor signal and a second mean value of the second periodic sensor signal (parameters are determined for the amplitude of the X and Y components, offsets of the X and Y components, an angle offset of the ellipse axes, and average values for the offset correction factors; see [0069]-[0080], [0110]; see claims 10-12: NOTE: Hammerschmidt teaches wherein mean values are determined for the offsets, but this is only recited in the claims. The examiner is providing Muth as an additional reference which teaches determining mean values for the X and Y offset data. See Abstract, [0010]-[0011], [0020] which allows for compensation of offset by determining suitable offset compensation values from the mean values.); and 
correcting, based on the first characteristic data, based on the second characteristic data, based on the phase offset, and during operation of the angle sensor, the first measurement value and the second measurement value (calibration based on the amplitudes, offsets, and angle are performed during operation; see [0031], [0034], [0035], [0038], [0070], [0074], [0148]). 

Regarding claims 2 and 16, Hammerschmidt further teaches wherein the first characteristic data and the second characteristic data are usable for correcting the angle in one mode of operation of the angle sensor (correction is performed during operation, which would reasonably include at least one more of operation; see [0033]-[0035]).

Regarding claims 4 and 17, Hammerschmidt further teaches wherein the different rotational angles, at which the first measurement value and the second measurement value, for each of the plurality of different rotational angles, are captured, capture at least one 3600 rotation of the test object (data for a complete rotation are captured over a 360 degree rotation; see Fig. 10).  

Regarding claim 5, Hammerschmidt further teaches wherein the plurality of the first measurement value and second measurement value, for each of the plurality of different rotational angles, are respectively captured simultaneously (the measurements are collected as component pairs and one of ordinary skill in the art would reasonably understand such values are corrected substantially simultaneously as is conventional in the art; see [0022], [0070]).

Regarding claims 6 and 18, Hammerschmidt further teaches wherein the first sensor element is sensitive to a first directional component of the magnetic field and the second sensor element is sensitive to a second directional component of the magnetic field, the second directional component being perpendicular to the first directional component (the sensors sensitive to an X component and a Y component; see Fig. 1).

Regarding claims 8 and 20, Hammerschmidt further teaches wherein the first sensor element and the second sensor element each comprise at least one magnetic field sensor element (the sensors are AMR or GMR sensors; see para. [0004]-[0005]; see Fig. 13).

Regarding claim 11, Hammerschmidt fails to explicitly teach wherein the ellipse equation is rewritten as x=f(y) for the purposes of determining a first amplitude Ax and a first mean value Ox of the first periodic sensor signal and a derivative is set to be dx/dy = 0 and wherein the ellipse equation is rewritten as y =f(x) for the purposes of determining a second amplitude Ay and a second mean value Oy of the second periodic sensor signal and the derivative is set to be dy/dx= 0. As best understood by the examiner this is equivalent to determining the maxima and minima in accordance to the rules of calculus and does not constitute an inventive step as the limitations as calculated using well-known mathematics principals. 

Regarding claim 12, Hammerschmidt teaches wherein the first mean value Ox is ascertained based on an averaging of maximum and minimum x- values of an ellipse corresponding to the plurality of ellipse parameters and the second mean value Oy is ascertained based on an averaging of maximum and minimum y-values of the ellipse (as recited in claim 1 above, the offset values are determined based on averaging maximum and minimum values as taught in claims 10-12 of Hammerschmidt and in Muth).

Regarding claim 13, Hammerschmidt teaches wherein the first amplitude Ax is ascertained based on a maximum x-value of the ellipse and the first mean value Ox and the second amplitude Ay is ascertained based on a maximum y-value of the ellipse and the second mean value Oy (as recited in claim 1 above, the offset values are determined based on averaging maximum and minimum values as taught in claims 10-12 of Hammerschmidt and in Muth, and the amplitudes are determined based on maximum values; see [0109], ).

Hammerschmidt further teaches wherein the phase offset ϕ between the first periodic sensor signal and the second periodic sensor signal is ascertained as per [SEE EQUATION IN CLAIM] where yAx denotes a y-value of the ellipse in a case of the maximum x-value of the ellipse (the limitation as claimed is equivalent to the error angle F as taught in para. [0128]).

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt et al. US 2005/0278137 (Hammerschmidt) in view of Muth US 2003/0076090, and in further view of Ausserlechner et al. US 2017/0248445 (Ausserlechner).

Regarding claim 7, Hammerschmidt fails to teach wherein the first sensor element and the second sensor element are sensitive to a same directional component of the magnetic field, a 900 phase shift being set between the first periodic sensor signal and the second periodic sensor signal by way of at least one of a location of the first sensor element and the second sensor element or a distance between the first sensor element and the second sensor element.
Ausserlechner teaches wherein the first sensor element and the second sensor element are sensitive to a same directional component of the magnetic field, a 900 phase shift being set between the first sensor signal and the second sensor signal by way of at least one of a location of the first sensor element and the second sensor element or a distance between the first sensor element and the second sensor element (the sensors detected fields in the same directions but offset by location; see Fig. 12; see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first sensor element and the second sensor element are sensitive to a same directional component of the magnetic field, a 900 phase shift being set between the first sensor signal and the second sensor signal by way of at least one of a location of the first sensor element and the second sensor element or a distance between the first sensor element and the second sensor element as taught in Ausserlechner into Hammerschmidt in order to gain the advantage of detecting the x and y components based on sensor configured around the circumference of the magnet wherein it would be an obvious matter of design choice based on the type of magnetic sensor and the geometry of magnetic sensors and the target. 

Claims 9, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt et al. US 2005/0278137 (Hammerschmidt) in view of Muth US 2003/0076090, and in further view of DE 101 63 528 A1 (Kuenzel – cited by applicant on 8/3/2020).

Regarding claims 9, 10, and 21, Hammerschmidt fails to teach wherein the plurality of ellipse parameters are ascertained based on a method of least squares, and wherein the ellipse equation has a form ax2 + bxy + cy2 + dx +fy + g = 0 and ellipse parameters a, b, c, d, f, g, included in the plurality of ellipse parameters, are ascertained based on C = (MTM)-1MTZ, where [SEE EQUATION IN CLAIM] is a measurement value matrix based on a plurality of first measurement values, a plurality of second measurement values, and Z = [1 1 ... 1 ]T.
Kuenzel teaches wherein the plurality of ellipse parameters are ascertained based on a method of least squares, and wherein the ellipse equation has a form ax2 + bxy + cy2 + dx +fy + g = 0 and ellipse parameters a, b, c, d, f, g, included in the plurality of ellipse parameters, are ascertained based on C = (MTM)-1MTZ, where [SEE EQUATION IN CLAIM] is a measurement value matrix based on a plurality of first measurement values, a plurality of second measurement values, and Z = [1 1 ... 1 ]T (as best understood by the examiner, the proposed solution as claimed corresponds to the Gauss algorithm solved by a minimum squares method; see paras. [0026]-[0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features as claimed above as taught in Kuenzel into Hammerschmidt in order to gain the advantage of determining the parameters of the ellipse using the known Gaussian Algorithm based on a leased squares method in order to determine the coefficients to the ellipse equation using a known linear algebra solution.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinlechner US 2007/0174015 in view of Herb et al. US 6,401,052 (Herb), and in further view of Hammerschmit et al. US 2005/0278137 (Hammerschmidt).

Regarding claim 14, Steinlechner fails to teach wherein the phase offset ϕ between the first periodic sensor signal and the second periodic sensor signal is ascertained as per [SEE EQUATION IN CLAIM] where yAx denotes a y-value of the ellipse in a case of the maximum x-value of the ellipse.
Hammerschmidt teaches wherein the phase offset ϕ between the first periodic sensor signal and the second periodic sensor signal is ascertained as per [SEE EQUATION IN CLAIM] where yAx denotes a y-value of the ellipse in a case of the maximum x-value of the ellipse (the limitation as claimed is equivalent to the error angle F as taught in para. [0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features as claimed above as taught in Hammerschmidt into Steinlechner in order to gain the advantage of determining the parameters of the ellipse using the known relationships between the amplitudes, maxima/minima and offsets based on the mathematical properties of an ellipse.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868